Title: From George Washington to Colonel James Wood, 27 July 1780
From: Washington, George
To: Wood, James


					
						Dear Sir
						Head Quarters Bergen County 27 July 1780
					
					Inclosed is a Copy of a relation given by a Mr Hoaksley Waggon Master Genl to the troops of Convention to Major Genl Phillips, respecting the treatment of those troops on the score of provision—The original of this paper has been transmitted to me by Sir Henry Clinton with a request that I would make enquiry into the matter. I am the more anxious to be fully informed upon this subject, as Major General Phillips has been pleased in his representation to Sir Henry Clinton to take the whole for granted and to make some very illiberal and unjustifiable remarks upon it—For my own part I am persuaded that you have paid every attention to the wants of the prisoners, and that if there has been at times a scarcity of provision, it has been owing to unavoidable accidents. I am Dear Sir &.
				